DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s Remarks filed on 05/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.

Status of Claims
Claims 1-20 were previously pending and subject to a final Office Action mailed 02/16/2021. Claims 1, 10, 15, and 16 were amended. Claims 1-20 are currently pending and are subject to the non-final Office Action below. 
	


Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 11-17, filed 05/17/2021, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered but they are not persuasive.
Applicant argues, on pages 12-13, “Since the Examiner has not identified any abstract ideas that the claim, as a whole is directed to, Applicant respectfully requests that the rejection to the claim be withdrawn.”  Examiner respectfully disagrees as in the 101 rejection, Examiner stated, “Accordingly, the “calculating”, “for each…calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, and “determining”  limitations recite a judicial exception (an abstract idea that falls within the mathematical concept, organizing human activity, and mental process groupings in the 2019 PEG) and the analysis must therefore proceed to Step 2A Prong 2.” Thus, Examiner identified that the claims as a whole recites limitations that fall into groupings within abstract ideas of mathematical concept, organizing human activity, and mental process. Furthermore, Examiner went on to analyze additional elements both individually and in an ordered combination on pages 11-12 of the final office action and determined that the additional elements do not integrate the abstract idea into practical application. Therefore, Examiner’s conclusion that the claims are directed to an abstract idea is proper.
Applicant argues, on page 13-14, “calculating and outputting, in real-time, a cost of the battery wear of a battery shared by multiple users among users who utilized the shared battery is clearly a practical application of apportioning the battery wear cost across the multiple users of the shared battery. As such, the claim is not directed to a judicial exception because the claim as a whole integrates the recited judicial exception into a practical application. For at least these reasons Applicant respectfully submits that the claim is not directed to an abstract idea”. 

Second, regarding Applicant’s argument “dividing the cost of shared battery usage, which includes capital expenditure and operating expenses associated with battery storage may result in better or reduced energy consumption”. Examiner respectfully disagrees. There is no explanation within the specification and Applicant’s explanation of “Users who discharge energy from the shared battery more often or high energy users may lead to more wear should therefore by apportioned a higher cost of the shared battery wear compared to a user who discharge energy less often or low energy users. Otherwise there may not be an incentive to utilize shared batteries if high and low energy users pay the same price to discharge the same amount of energy from the shared battery” is not sufficient as it is unclear how dividing the cost of the shared battery usage between multiple users results in better or reduced energy consumption. It seems that the relationship between the user and the battery they use is more usage means the user pays more and less usage means the user pays less which is how normal energy consumption operates – essentially, paying for what you use. There is no relation to how splitting battery wear cost results in a better/reduced energy consumption as high energy consumption and low energy consumption both result in energy consumption and battery wear cost being apportioned to the respective user. Moreover, as pointed out by the Applicant, the alleged improvement (i.e. better or reduced energy consumption) is achieved by providing “an incentive” to encourage users to use the 
Applicant argues on page 15-16, “the claim is directed to outputting and displaying in real-time a measure of resource consumption associated with a particular user’s use of a battery shared by multiple users…The claim involves mathematical concepts but that does not render the claim unpatentable”. Examiner respectfully disagrees as within the previous action, Examiner determined that “calculating”, “for each…calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, and “determining” fall into the “mathematical concept” grouping of abstract ideas. The “receiving” and “outputting” limitations were determined to be extra-solution activity as the limitation merely amounts to necessary data gathering and outputting before and after the dynamic resource consumption is determined; thus, performing the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Thus, this limitation remains insignificant extra-solution activity even upon reconsideration and does not amount to significantly more. Examiner further noting that the claim as a whole is similar to an example of concepts the Courts have identified as an abstract idea. See MPEP 2106.04(a)(2) – Electric Power Group LLC. v. Alstom “collecting information, analyzing it, and displaying certain results of the collection and analysis” is similar to Applicant’s claim where battery information is collected, analyzed using different mathematical formulas, and then outputted. See Examiner’s explanation above as to “Real-time” is merely field of use. 
Applicant argues on page 16-17 “there are limitations that cannot be practically performed in the human mind and therefore, do not recite a mental step… [the claim limitations] are not elements that can be practically performed in the human mind. The complexity of the process is further pushed beyond practical mental processes”. Examiner respectfully disagrees as Examiner noted within the previous action, “note that even if most humans would use a physical aid (e.g., pen and paper, a slide 
Applicant is encouraged to request an interview with Examiner and Primary Examiner to discuss the eligibility of the claims and possible amendments to overcome the 101 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claims 1, 10, 15, and 16 recite the limitations of “calculating a battery wear cost arising from a battery shared by multiple users, the battery wear cost being a quotient of a battery cost and a rated life cycle of the battery”; “for each user of the multiple users: calculating an equivalent battery capacity for the particular user of the multiple users, the equivalent battery capacity being a quotient of a peak energy requirement of particular user and the rated depth of discharge of the battery”; “calculating a user wear cost for the particular user, the user wear cost being a product of the battery cost and the equivalent battery capacity for the particular user, 
The first limitation of the claim recites “calculating a battery wear cost arising from a battery shared by multiple users, the battery wear cost being a quotient of a battery cost and a rated life cycle of the battery” which has a broadest reasonable interpretation that requires performing an arithmetic 
The second limitation of the claim recites “for each user of the multiple users: calculating an equivalent battery capacity for the particular user of the multiple users, the equivalent battery capacity being a quotient of a peak energy requirement of particular user and the rated depth of discharge of the battery” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (division) in order to obtain the equivalent battery capacity i.e. peak energy requirement of particular user divided by a rated depth of discharge of the battery equals equivalent battery capacity. The second limitation of “for each user…calculating” therefore recites a mathematical calculation. 
The third limitation of the claim recites “calculating a user wear cost for the particular user, the user wear cost being a product of the battery cost and the equivalent battery capacity for the particular user, divided by a product of the rated life cycle of the battery and the rated capacity of the battery” which has a broadest reasonable interpretation that requires performing two arithmetic calculations (multiplication and division) in order to obtain the user wear cost i.e. first, battery cost multiplied by the equivalent battery capacity for the particular user; then, dividing the resulting product by rated life cycle of the battery multiplied by the rated capacity of the battery. The third limitation of “calculating” therefore recites a mathematical calculation. 
The fourth limitation of the claim recites “calculating a user depth of discharge for the particular user, the user depth of discharge being a quotient of the real-time energy consumed by the particular user over the period of time and the equivalent battery capacity for the particular user” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (division) in order to obtain the user depth of discharge i.e. real-time energy consumed by the particular user over a period 
The fifth limitation of the claim recites “calculating an effective energy consumption for the particular user in real-time, the effective energy consumption for the particular user in real-time being a product of the real-time energy consumed by the particular user over the period of time and a discharge cost factor” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (multiplication) in order to obtain the effective energy consumption i.e. real-time energy consumed by the user over the period of time multiplied by the discharge cost factor. The fifth limitation of “calculating” therefore recites a mathematical calculation. 
The sixth limitation of the claim recites “calculating an effective wear cost for the particular user, the effective wear cost being a product of the user wear cost for the particular user and a discharge rate cost factor” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (multiplication) in order to obtain the effective wear cost i.e. user wear cost for the particular user multiplied by the discharge rate cost factor. The sixth limitation of “calculating” therefore recites a mathematical calculation. 
The seventh limitation of the claim recites “calculating an energy consumption proportionality factor for the particular user in real-time, the energy consumption proportionality factor for the particular user in real-time being a quotient of the effective energy consumption for the particular user in real-time and a sum of an effective energy consumption for each of the multiple users in real-time” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (division and addition) in order to obtain the energy consumption proportionality factor i.e. effective energy consumption for one user divided by the sum of an effective energy consumption for each of the users. The seventh limitation of “calculating” therefore recites a mathematical calculation. 

The ninth limitation of the claim recites “determining a dynamic resource consumption for energy used by the battery for the particular user, the determining being calculated by a sum of an energy charge for a current discharge cycle in real-time and a discharge cost for the current discharge cycle in real-time, the energy charge for the current discharge cycle in real-time being at least a product of the battery wear cost and the energy consumption proportionality factor for the particular user in real-time, the discharge cost for the current discharge cycle being at least a product of the battery wear cost and the user cost proportionality factor for the particular user in real-time” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (multiplication and addition) in order to obtain the dynamic resource consumption for energy used by the battery for the particular user i.e. first, energy charge for the current discharge cycle in real-time equals battery wear cost multiplied by energy consumption proportionality factor for the particular user in real-time; second, discharge cost for the current discharge cycle equals battery wear cost multiplied by the user cost proportionality factor for the particular user in real-time; third, the dynamic resource consumption for energy used by the battery for the particular user equals energy charge for the current discharge cycle in real-time plus discharge cost for the current discharge cycle in real-time. The ninth limitation of “determining” therefore recites a mathematical calculation. 

In addition, the above-cited types of simple arithmetic calculation (addition, multiplication, and division) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, the cited limitations of “calculating”, “for each…calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, and “determining” also fall into the “mental process” groupings of abstract ideas. 
The above-cited limitations of “calculating”, “for each…calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, and “determining” are related to determining the battery cost for a battery shared by multiple users, determining a particular user’s equivalent battery capacity, user wear cost, user depth of discharge, effective energy consumption, effective wear cost, energy consumption proportionality factor, user cost proportionality factor, and dynamic resource consumption for energy used by the battery for the particular user. Such determinations are related to managing a business relationship and commercial interaction as the claim seeks to determine the cost of battery usage and proportion of usage by a particular user (among multiple users) which is a certain method of organizing human activity. Accordingly, the claims recite an abstract idea.
Accordingly, the “calculating”, “for each…calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, and “determining”  limitations recite a judicial exception (an 
“For each of the multiple users: receiving, from one or more smart meters, a rated depth of discharge of the battery and real-time energy consumed by a particular user of the multiple users over a period of time”/“For each of the multiple users: receiving a rated depth of discharge of the battery and real-time energy consumed by a particular user of the multiple users over a period of time from one or more smart meters” is pre solution activity as it merely amounts to necessary data gathering before the dynamic resource consumption is determined. “Outputting, in real-time, the dynamic resource consumption for energy used by the battery for the particular user, thereby apportioning the battery wear cost across the multiple users of the share battery, the outputting comprises displaying the dynamic resource consumption on a meter display”/”Outputting, in real-time, a distinct dynamic resource consumption to the particular user thereby apportioning the battery wear cost across the multiple users of the share battery, the outputting comprises displaying the dynamic resource consumption on a meter display” is post solution activity as it merely amounts to necessary data outputting after the dynamic resource consumption is determined. Thus, Examiner finds the “receiving” and “outputting” limitations to be insignificant extra-solution activity which does not integrate the judicial exception into a practical application. 
“The steps being carried out by at least one computing device” or the mere nominal recitation of a generic computing device/computer program product/system does not take the claim out of the mathematical concepts, organizing human activity, or mental processes grouping. Thus, the claims recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, Claim 1 and Claim 16 recites the additional elements of a computing device and one or more smart meters. Claim 10 recites a computer readable storage medium, one or more smart meters, and a device. Claim 15 recites 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  one or more smart meter, computing device/computer readable medium and a device/memory and processor to perform the “calculating”, “for each…calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, “calculating”, and “determining” limitations amount to no more than mere instructions to apply the exception using a generic computer component. 
Regarding the additional element of one or more smart meters and displaying on a smart meter, within the application specification ¶ 12 the applicant states, “Data derived from smart meters that measure each user's/customer's energy usage and/or consumption”. This manner of disclosing the smart meter indicates that it is sufficiently well-known within the art of energy/utility pricing that the specification does not need to describe the particulars of a smart meter; thus, the smart meter discussed at this level of breadth is a generic computer. See USPTO Memorandum regarding Berkheimer v. HP on April 29, 2018.  Additionally, the smart meter limits the abstract idea to a particular field of use, specifically for use with batteries as the smart meter measures the battery usage data and for displaying the results of the calculations. See MPEP 2106.05(h). 
Regarding, the extra-solution activity limitations of “For each of the multiple users: receiving, from one or more smart meters, a rated depth of discharge of the battery and real-time energy  receiving a rated depth of discharge of the battery and real-time energy consumed by a particular user of the multiple users over a period of time from one or more smart meters” and “Outputting, in real-time, the dynamic resource consumption for energy used by the battery for the particular user thereby apportioning the battery wear cost across the multiple users of the share battery, the outputting comprises displaying the dynamic resource consumption on a meter display”/”Outputting, in real-time, a distinct dynamic resource consumption to the particular user thereby apportioning the battery wear cost across the multiple users of the share battery, the outputting comprises displaying the dynamic resource consumption on a meter display”, the limitations merely amount to necessary data gathering and outputting before/after the dynamic resource consumption is determined; thus, performing the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Thus, this limitation remains insignificant extra-solution activity even upon reconsideration and does not amount to significantly more. Examiner noting that “the outputting comprises displaying the dynamic resource consumption on a meter display” is also merely indicating a field of use or technological environment in which to apply the judicial exception which does not amount to significantly more than the exception itself and cannot integrate the judicial exception into a practical application. 
None of the steps/functions of Claims 1, 10, 15, and 16 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The smart meter, computing device, computer program product comprising a computer readable storage medium, and the memory and the at least one processor are merely used to perform the limitations directed to mathematical concepts, organizing human activity, and mental processes, thus, the analysis does not change when considered as an ordered combination. The additional elements of Claims 1, 10, 15, and 16 amount to no more than mere instructions to implement the abstract idea on a computer as the additional these additional elements represent mere instructions to apply an exception using a generic computer component and insignificant extra solution activity which cannot provide an inventive concept. Thus, the additional elements do not meaningfully limit the claim. See MPEP 2106.05(f). Accordingly, claims 1, 10, 15, and 16 are ineligible. 
Dependent claim 3, 5, and 17-20 limits the abstract idea to a particular field of use, specifically for use with batteries; thus, the claim does not recite significantly more than the abstract idea. See MPEP 2106.05(h). Furthermore, the specific recitation of “recording real time energy consumption” and “recording real time energy supply” amounts to mere pre-solution activity as the limitation performs the method of necessary data gathering before the calculations can be performed. Such extra-solution activity is also well-understood, routine and conventional as recording real time energy consumption and real time energy supply amounts to receiving data over a network and performing repetitive calculations. See MPEP 2106.05(d)(II). 
Dependent claims 4 and 6 add an additional element of one or more smart meters. Within the application specification ¶ 12 the applicant states, “Data derived from smart meters that measure each user's/customer's energy usage and/or consumption”. This manner of disclosing the smart meter indicates that it is sufficiently well-known within the art of energy/utility pricing that the specification does not need to describe the particulars of a smart meter. Furthermore, Parsonnet (US 20140214231, cited in IDS filed 01/12/2016) describes smart meter in ¶ 0082 as “conventionally available device[s]”. This description further shows that a smart meter is widely prevalent or in common use. See USPTO Memorandum regarding Berkheimer v. HP on April 29, 2018.  

Dependent claims 8 and 13 add an additional element of a meter display. Within the application specification ¶ 54 the applicant states, “Displaying the determined dynamic price on a meter display”. This manner of disclosing the meter display indicates that it is sufficiently well-known within the art of energy/utility pricing that the specification does not need to describe the particulars of a meter display. See USPTO Memorandum regarding Berkheimer v. HP on April 29, 2018.  
Thus, taken alone, the additional elements of claims 3-9, 12-14, and 17-20 do not amount to significantly more than the abstract idea. The addition of the field of use of batteries, extra-solution activity of recording energy consumption and energy supply data, extra-solution activity of displaying the result of the calculations or a price, a smart meter and a meter display to the existing combination of the computing device, computer program product comprising a computer readable storage medium, and the memory and the at least one processor does not change the analysis because the consideration of the additional elements as an ordered combination adds nothing that is not already present when looking at the elements individually. The smart meter of claims 4 and 6 merely further narrows down the means in which battery usage information is collected and the meter display of claims 8 and 13 narrows down where the results of analysis are displayed. Claims 3, 5, and 17-20 merely limit the claims to the field of use of batteries and claims 7-9 and 12-14 are insignificant extra solution activity which is well-understood, routine and conventional. The ordered combination of elements from independent claims 1, 10, 15, and 16 and dependent claims 3-9, 12-14, and 17-20 are merely used as tools to perform 
Dependent claims 2 and 11 merely add additional limitations that narrow down the abstract idea identified above. The limitations merely specify further how to calculate the wear cost; thus, narrowing the abstract idea of mathematical concepts. 
Nothing in dependent claims 2-9, 11-14, and 17-20 adds additional elements that are sufficient to amount to significantly more than the judicial exception. 

						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        


/GEORGE CHEN/Primary Examiner, Art Unit 3628